Citation Nr: 0114576	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-09 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a right elbow 
disability. 


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1990 to July 
1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to service connection for right knee pain and 
residuals of a right elbow injury.

The veteran's claim was transferred to the RO in St. Paul, 
Minnesota, per the veteran's request dated April 2000.

In the veteran's April 2000 notice of disagreement he 
requests that the RO address the issue of lypoma cysts.  The 
Board observes that in the veteran's November 1999 
application for pension or compensation, he filed a claim for 
cysts.  The Board finds that the matter of cysts has not been 
adjudicated by the RO and hence, is not properly before the 
Board at this time.  As such, the matter is hereby referred 
to the RO for appropriate action once the claims file is 
received back at the RO.

In the veteran's April 2000 notice of disagreement he 
requests the RO to re-evaluate a non-compensable rating 
assigned to his service connected cystic acne.  The April 
2000 Statement of the Case continued the non-compensable 
rating.  To date the veteran has not perfected this matter 
for appeal.


REMAND


The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran essentially contends that he has right knee pain 
and suffers from residuals of a right elbow injury as a 
result of his active duty military service.  Specifically, in 
regards to his right knee, the veteran claims that he has 
sharp knee pain associated with activity and a constant dull 
ache that has continued since his discharge from service.  
The veteran also contends that he has tenderness in his right 
elbow that prevents him from even resting his arm on his 
elbow and that a bone spur still causes pain associated with 
activity. 

In regards to the veteran's claim of entitlement to service 
connection for his right elbow, while in service, veteran 
sought treatment for right elbow pain.  In November 1998, the 
service medical doctor noted that the veteran had trauma to 
his right elbow three weeks prior.  The veteran was assessed 
as having a contusion to his right elbow.  X-ray findings 
from December 1998 indicate that the veteran had a small 
olecranon osteophyte or spur.  On the veteran's June 1999, 
Report of Medical History upon separation, the doctor noted a 
spur of the right elbow.  In January 2000, the veteran was 
afforded a VA examination in connection with his claims on 
appeal.  The veteran was diagnosed with a contusion of the 
right elbow.  X-ray findings were noted as "no significant 
bone pathology of the right elbow." 

Thus, the recent medical reports are contradictory, with some 
referring to the presence of a bone spur and some referring 
to no significant pathology.  In addition, a nexus opinion 
regarding the nature and etiology of any residuals of a right 
elbow injury has also not been provided.  Accordingly, a VA 
examination is needed to resolve conflicting statements in 
the medical records, and, if applicable, to render an opinion 
as to the nexus between a current disability and disease or 
injury in service.

The veteran also filed a claim of entitlement to service 
connection for a knee disability.  The veteran was treated 
and diagnosed in service, for chronic pain of the right knee 
in October and November 1998.  The veteran's June 1999 
separation examination is void for any findings of chronic 
pain or knee disability.  In January 2000, as stated above, 
the veteran was provided a VA joints (shoulder, elbow, wrist, 
knee, and ankle) examination.  Upon examination, the veteran 
was found to have no crepitation, joint line pain, or 
effusion.  He was diagnosed with right knee strain.  No 
opinion as to causation or etiology was given.  Thus, the 
current medical evidence is unclear as to whether the veteran 
has knee strain that is etiologically related to chronic pain 
as diagnosed in service.  Thus, proper development of the 
claim requires another VA knee examination.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A).  In addition, in the Statement of the Case, the RO 
denied the veteran's claim on the basis of a failure to 
present a well-grounded claim.  However, as stated earlier, 
this standard is no longer applicable, and it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should assure that copies of 
all current and relevant records of 
treatment the veteran's right knee and 
right elbow are included in the claims 
folder.

3.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a VA orthopedic 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran.  
The examiner should specifically answer 
the following questions.

In regards to the veteran's claim of 
entitlement to service connection for 
residuals of an elbow injury:

(a.) State the diagnoses of all disabling 
conditions of the right elbow the veteran 
currently has.

(b.) For each diagnosis reported in 
response to (a), above, state a medical 
opinion as to the time of onset.

(c.) For each diagnosis reported in 
response to (a), above, state a medical 
opinion as to whether it is as least 
likely as not that the diagnosed right 
elbow condition is the result of a 
disease or injury the veteran had in 
service.

In regards to the veteran's claim of 
entitlement to service connection for a 
knee disability:

(a.) State the diagnoses of disabling 
conditions of the right knee the veteran 
has.  (The response should include a 
specific statement as to whether the 
veteran has "knee strain" that is 
chronically disabling.)

(b.) With regard to each diagnosis 
reported in response to (a), above, state 
a medical opinion as to the time of 
onset.

(c.) With regard to each diagnosis 
reported in response to (a), above, state 
a medical opinion as to whether the 
condition is the result of a disease or 
injury the veteran had in service. 

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  After the development requested above 
has been completed, the RO should again 
readjudicate the veteran's claims for 
service connection for a knee disability 
and for residuals of an elbow injury.  In 
the event that the claim on appeal is not 
resolved to the satisfaction of the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.
 

		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




